Title: To James Madison from William Loughton Smith, 7 April 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


7 April 1801, Lisbon. Conveys news of British blockade of Toulon and discusses different accounts of Abercromby’s expedition. Reports that Portuguese church patriarch had published a vehement attack on Spanish and called for defense of the country before government realized no British aid would be available to it; the statement now has been suppressed. Portuguese prefer to negotiate peace with French, Smith notes, out of jealousy of Spain and probably will not agree to peace terms hostile to Britain until French are near Portuguese frontiers. “The Spaniards they are not afraid of.”
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 2 pp.; marked private.


